DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/29/21, for application number 15/709,111 has been received and entered into record.  Claims 1, 10, 11, and 15 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohie et al., US Pat. Appln. Pub. No. 2002/0040444.
Regarding Claim 1, Ohie discloses a first apparatus [microcontroller 100, Fig. 2] comprising: 
a first port coupled to a second port of a second apparatus [microcontroller 100 connected to USB connector 110 which is in turn connected to host 200]; 
a first one or more circuitries to monitor current of a power bus that is to supply power from the first port to the second port [suspend detection circuit 300 of watching unit 15 detecting the levels of A01 and A02; counters 11-3 and 11-7 detect the signal levels of output signals A01 and A02, Fig. 3; par 47, ll. 4-5]; and 
a second one or more circuitries to: determine that the current of the power bus is less than a threshold current, while the first port is to operate in a high-current mode of operation, and cause the first port to enter a suspend mode of operation from the high- current mode of operation, in response to the current of the power bus being less than the threshold current [counter 11-3 is activated when the second output signal A02 having L level is inputted to the reset terminal R; counter 11-3 also detects the timing  with which the voltage level of the fist data D+ is changed to the H level and the voltage level of the second data D- is changed to the L level at AND gate 11-1; counter 11-3 outputs an overflow signal and voltage level of the completion signal CA is changed to the H level; when D+ is at H level and second data D- is at the L level and completion signal CA is at the H level, operation control signal ENC is changed to the L level; watch unit 15 outputs the operation control signal ENC  having a low voltage level (L level) when the watch unit detects that the USB control unit is in a condition to switch to the suspend mode, Fig. 3; par 49, ll. 1-3; par 52, ll. 5-8, 10-12, 17-25, 27-31; par 31, ll. 17-25].
Regarding Claim 8, Ohie discloses the first apparatus of Claim 1, wherein to cause the first port to enter the suspend mode of operation from the high-current mode of operation, the second one or more circuitries are to: determine lack of communication in a data link between the first port and the second port for at least a threshold time period [while the data is not transferred for a particular period, the voltage level of the first data D+ is maintained at H level and voltage level of the second data D- is maintained at the L level, par 52, ll. 5-8]; and cause the first port to enter the suspend mode of operation from the high-current mode of operation, in response to: the current of the power bus being less than the threshold current, and the lack of communication in the data link between the first port and the second port for at least the threshold time period [USB control unit 10 detects the length of the period that the D+ is H level and D- is L level; counter 11-3 outputs an overflow signal for the particular period and voltage level of the completion signal CA is changed to the H level; when D+ is at H level and second data D- is at the L level and completion signal CA is at the H level, operation control signal ENC is changed to the L level; watch unit 15 outputs the operation control signal ENC  having a low voltage level (L level) when the watch unit detects that the USB control unit is in a condition to switch to the suspend mode, Fig. 3; par 49, ll. 1-3; par 52, ll. 5-8, 10-12, 17-25, 27-31; par 31, ll. 17-25].
Regarding Claim 17, Ohie discloses non-transitory computer-readable storage media to store instructions that, when executed by a processor, cause the processor to perform operations [micro-controller (MC) unit 20 performs tasks which necessarily are stored on memory within the microcontroller 100, Fig. 2] comprising: operate a first port at a high-current mode of operation [when the watching unit 15 does not detect the condition that that USB .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohie, in view of Talmola, US Pat. Appln. Pub. No. 2015/0346790.
Regarding Claim 2, Ohie discloses the first apparatus of Claim 1, and a first and second port [Fig. 2] in a high-current mode and in a default-mode [D+ and D- being at H level or L level, 
In the analogous art of USB port power management, Talmola teaches a pull-up resistor coupled to a configuration channel, the configuration channel coupled between the first port and the second port, wherein the pull-up resistor is to have a first resistance value in one mode of operation, and wherein the pull-up resistor is to have a second resistance value in another mode of operation [pull-up resistors 556A-B pull-up the voltage on the GND pin 552, which operates as the CC-line, and pulls the voltage to the required or specified voltage levels (i.e. capable of pulling to different voltage levels), par 27, ll. 12-16].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie and Talmola before him before the effective filing date of the claimed invention, to incorporate the pull-up resistor and varying resistances as taught by Talmola, into the apparatus as disclosed by Ohie, to allow the apparatus to adjust the voltage levels of the device as required [Talmola, par 27, ll. 15-16].
Regarding Claim 3, Ohie and Talmola disclose the first apparatus of Claim 2.  Ohie further discloses wherein to cause the first port to enter the suspend mode of operation from the high-current mode of operation, the second one or more circuitries are to: cause to change a voltage value of the pull-up resistor from the first voltage value to the second voltage value, in response to the current of the power bus being less than the threshold current, thereby 
Regarding Claim 4, Ohie and Talmola disclose the first apparatus of Claim 2.  However, the combination of references does not explicitly teach wherein: the current of the power bus during the default-current mode of operation is limited by 900 milli-Amperes; and the current of the power bus during the high-current mode of operation is limited by one of 1.5 Amperes or 3 Amperes. 

Regarding Claim 5, Ohie and Talmola disclose the first apparatus of Claim 2.  Ohie further discloses wherein: the threshold current is less than or equal to the current of the power bus during the default-current mode of operation [Counter 11-3 is activated when the second output signal A02 having L level is inputted to the reset terminal R; counter 11-3 also detects the timing  with which the voltage level of the fist data D+ is changed to the H level and the voltage level of the second data D- is changed to the L level at AND gate 11-1; counter 11-3 outputs an overflow signal and voltage level of the completion signal CA is changed to the H level; when D+ is at H level and second data D- is at the L level and completion signal CA is at the H level, operation control signal ENC is changed to the L level; watch unit 15 outputs the operation control signal ENC  having a low voltage level (L level) when the watch unit detects that the USB control unit is in a condition to switch to the suspend mode (the threshold current being the L level, the default/low-current level, as opposed to the H level, the high-current level), Fig. 3; par 49, ll. 1-3; par 52, ll. 5-8, 10-12, 17-25, 27-31; par 31, ll. 17-25].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohie and Talmola, and further in view of Geng et al., US Pat. Appln. Pub. No. 2017/0093154.
Regarding Claim 6, Ohie and Talmola disclose the first apparatus of Claim 2.  However, while Ohie discloses the ports as USB ports, the combination of references does not explicitly teach the port to be a USB-C non-Power Delivery port (USB-C non-PD port).
In the analogous art of power management via wired interfaces of electronic devices, Geng teaches port to be a USB-C non-Power Delivery port (USB-C non-PD port) [the interface can be a type of USB interface, including USB 2.0, USB 3.1, USB Type-C (USB Type-C can consist of one or two configuration channels (CCs)), par 21].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie, Talmola, and Geng before him before the effective filing date of the claimed invention, to incorporate the USB-C ports as taught by Geng into the apparatus as disclosed by Ohie and Talmola, as USB interfaces can be used to attached external peripherals to PCs, between peripherals, and a host of other applications and uses such as automotive, cameras, smart phones, televisions, and set-top boxes [Geng, par 3, ll. 2-7].
Claims 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohie in view of Geng.
Regarding Claim 7, Ohie discloses the first apparatus of Claim 1.  However, while Ohie discloses USB ports, Ohie does not explicitly teach wherein the ports are USB-C ports.
In the analogous art of power management via wired interfaces of electronic devices, Geng teaches a USB-C interface port [the interface can be a type of USB interface, including USB 2.0, USB 3.1, USB Type-C (USB Type-C can consist of one or two configuration channels (CCs)), par 21].

Regarding Claim 9, Ohie discloses the first apparatus of Claim 1.  However, Ohie does not explicitly teach wherein the second one or more circuitries comprises a Device Policy Manager (DPM) of the first port.
In the analogous art of power management via wired interfaces of electronic devices, Geng teaches wherein the second one or more circuitries comprises a Device Policy Manager (DPM) of the first port [port logic 410 can provide control of USB functionality, par 40, ll. 1-2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie and Geng before him before the effective filing date of the claimed invention, to incorporate the management of the USB port as taught by Geng into the apparatus as disclosed by Ohie, as USB interfaces can be used to attached external peripherals to PCs, between peripherals, and a host of other applications and uses such as automotive, cameras, smart phones, televisions, and set-top boxes [Geng, par 3, ll. 2-7].
Regarding Claim 20, Ohie discloses the non-transitory computer-readable storage media of Claim 17.  The remainder of Claim 20 repeats the same limitations as recited in Claim 7, and thus is rejected accordingly.
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohie in view of Tan et al., US Pat. Appln. Pub. No. 2014/0132216.
Regarding Claim 10, Ohie discloses a system [microcontroller 100, Fig. 2] comprising: a memory to store instructions [micro-controller (MC) unit 20 performs tasks of which instructions are necessarily stored on memory within the system]; a processor coupled to the memory [MC unit 20]; a first Universal Serial Bus (USB) port that is to be coupled to a second USB port of a second system, wherein the first USB port is to communicate data between the processor and the second USB port [USB port connecting USB connector 110 to microcontroller 100; USB connector connected to host 200]; and one or more circuitries to: enter in a contract to supply power from the first USB port to the second USB port over a power bus [USB control unit controls receiving and supplying data and power between the host 200 and microcontroller 100]; determine that a current being supplied over the power bus corresponds to a low voltage threshold of the second system; and cause the first USB port to enter a USB suspend mode [counter 11-3 is activated when the second output signal A02 having L level is inputted to the reset terminal R; counter 11-3 also detects the timing  with which the voltage level of the fist data D+ is changed to the Hl level and the voltage level of the second data D- is changed to the L level at AND gate 11-1; counter 11-3 outputs an overflow signal and voltage level of the completion signal CA is changed to the H level; when D+ is at H level and second data D- is at the L level and completion signal CA is at the H level, operation control signal ENC is changed to the L level; watch unit 15 outputs the operation control signal ENC having a low voltage level (L level) when the watch unit detects that the USB control unit is in a condition to 
However, Ohie does not explicitly teach wherein the low voltage threshold corresponds to the trickle charging level of a battery.
In the analogous art of serial charging interface management, Tan teaches a low voltage threshold corresponds to the trickle charging level of a battery [when power level is below a power threshold, the power control circuit 112 only provides a trickle charge to the energy storage module, par 33, ll. 1-4, 11-15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie and Tan before him before the effective filing date of the claimed invention, to incorporate the trickle charge threshold as taught by Tan into the system as disclosed by Ohie, to provide for continuous charging to a device, albeit at a reduced level, until the power level is restored [Tan, par 33, ll. 10-15]. 
Regarding Claim 11, Ohie and Tan disclose the system of Claim 10.  Ohie further discloses wherein to determine that the current being supplied over the power bus corresponds to the low voltage threshold of the second system, the one or more circuitries are to: monitor the current being supplied over the power bus; and determine that the current being supplied over the power bus is less than a threshold value [counter 11-3 is activated when the second output signal A02 having L level is inputted to the reset terminal R; counter 11-3 also detects the timing  with which the voltage level of the fist data D+ is changed to the H level and the voltage level of the second data D- is changed to the L level at AND gate 11-1; counter 11-3 outputs an overflow signal and voltage level of the completion signal CA is 
Regarding Claim 12, Ohie and Tan disclose the system of Claim 1.  Ohie further discloses wherein to cause the first USB port to enter the USB suspend mode, the one or more circuitries are to: determine lack of communication in a data link between the first USB port and the second USB port for at least a threshold time period [while the data is not transferred for a particular period, the voltage level of the first data D+ is maintained at H level and voltage level of the second data D- is maintained at the L level, par 52, ll. 5-8]; and cause the first USB port to enter the USB suspend mode, in response to: the current being supplied over the power bus corresponding to the low voltage threshold, and the lack of communication in the data link between the first USB port and the second USB port for at least the threshold time period [USB control unit 10 detects the length of the period that the D+ is H level and D- is L level; counter 11-3 outputs an overflow signal for the particular period and voltage level of the completion signal CA is changed to the H level; when D+ is at H level and second data D- is at the L level and completion signal CA is at the H level, operation control signal ENC is changed to the L level; watch unit 15 outputs the operation control signal ENC having a low voltage level (L level) when 
Regarding Claim 13, Ohie and Tan disclose the system of Claim 1.  Ohie further discloses wherein the one or more circuitries are to: restore the contract to supply power from the first USB port to the second USB port, in response to the first USB port exiting the USB suspend mode [Resume detection circuit 400 within watching unit 15; counter 11-7 is activated when D+ and D- are detected at L level by AND gate 11-6; when OR gate 11-8 detects both D+ and D- are at L level when counter 11-7 reaches the predetermined number, voltage level of completion signal CB is changed to the H level and the USB control unit 10 is resumed, par 59, 70, 71]. 
Regarding Claim 15, Ohie and Tan disclose the system of Claim 10.  Ohie further discloses wherein: the system is to act as a USB device; and the second system is to act as a USB host [host 200 with microcontroller 100, Fig. 2].
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohie and Tan, and further in view of Geng.
Regarding Claim 14, Ohie and Tan disclose the system of Claim 10.  Ohie further discloses USB ports [Fig. 2].  However, the combination of references does not explicitly teach the USB ports are USB type-C Power Delivery ports (USB-C PD ports).
In the analogous art of power management via wired interfaces of electronic devices, Geng teaches a USB-C PD interface port [the interface can be a type of USB interface, including 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie, Tan, and Geng before him before the effective filing date of the claimed invention, to incorporate the USB-C ports as taught by Geng into the apparatus as disclosed by Ohie and Tan, as USB interfaces can be used to attached external peripherals to PCs, between peripherals, and a host of other applications and uses such as automotive, cameras, smart phones, televisions, and set-top boxes [Geng, par 3, ll. 2-7].
Regarding Claim 16, Ohie and Tan disclose the system of Claim 10.  The remainder of Claim 16 repeats the same limitations as recited in Claim 9, and thus is rejected accordingly.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohie in view of Das, US Pat. Appln. Pub. No. 2010/0077234.
Regarding Claim 18, Ohie discloses the non-transitory computer-readable media of Claim 17.  Ohie further discloses wherein to cause the first port to enter the suspend mode of operation from the high-current mode of operation, the processor is to perform operations [causing the USB unit and associated ports to enter the suspend mode and resume modes via the suspend detection circuit 300 and resume detection circuit 400, Fig. 3, 4].  However, Ohie does not explicitly teach causing the device to enter a default-current mode of operation from the high-current mode of operation; and cause the device to enter the suspend mode of operation from the default-current mode of operation.
In the analogous art of power management, Das teaches causing the device to enter a default-current mode of operation from the high-current mode of operation; and cause the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ohie and Das before him before the effective filing date of the claimed invention, to incorporate the power mode transitions as taught by Das into the non-transitory computer-readable media as disclosed by Ohie, to provide power savings by managing the modes and times devices operate in each mode [Das, par 4, ll. 1-4; par 6, ll. 8-15; par 7, ll. 4-7].
Regarding Claim 19, Ohie and Das disclose the non-transitory computer-readable media of Claim 18.  Claim 19 repeats the same limitations as recited in Claim 4, and thus is rejected accordingly.
Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive.
Applicant argues Ohie does not monitor current of a power bus that is to supply power from the first port to the second port, as Ohie discloses detecting a suspend state via D+ and D- signals, and does not determine the current of the power bus is less than a threshold current, as the current of the power bus is not considered by Ohie.  Examiner respectfully disagrees.
With regards to the monitoring of current, the signals monitored by Ohie, as Applicant acknowledges, detect a suspend state.  A suspend state necessarily has an associated power supply value, and detection of such a state would detect the associated power value as well.  There is a power supply value both when a suspend state is detected, and when one is not.  Thus, by monitoring for a suspend state, Ohie discloses 
As to the argument against Ohie disclosing determination the current of the power bus is less than a threshold current, Examiner notes Applicant does not appear to provide any support for the argument beyond stating the citations of Ohie do not disclose such a feature, and once again arguing Ohie does not disclose detection of current of the power bus.  Thus, Examiner maintains that the rejection previously presented and reiterated above does address and illustrate the disclosure of Ohie with regards to determining whether the current of the power bus is less than a current threshold.  
No additional arguments were made as to the remaining references.  As such, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul Yen/Primary Examiner, Art Unit 2186